Citation Nr: 0716094	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-03 755	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for the residuals of a back 
injury, to include degenerative joint disease L4-S1 and 
degenerative disc disease T11-12, (claimed as back injury and 
back surgery).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefit sought on 
appeal 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for the residuals of a 
back injury.  Specifically, in his April 2003 initial claim 
and in his Form 9, received by VA in January 2005, the 
veteran contended that a back injury during service in May 
1980 caused a herniated disc which led to back surgery in 
December 1985.  Further, the veteran claimed that the 
December 1985 back surgery led to a compressed nerve, which 
completely disables him today.  The January 2004 RO decision 
and the October 2004 statement of the case (SOC) noted that 
the veteran failed to report for a VA examination in 
connection with his claim scheduled for October 23, 2003.  
Correspondence from the veteran to VA, dated in October 2003 
before his scheduled VA examination, reflected that he 
received a letter from QTC services informing him of his 
scheduled examination.  In that letter, the veteran informed 
VA that he was still incarcerated and could not attend his 
scheduled examination and inquired if a physician could come 
to the prison to perform the examination.  Additionally, in 
an October 2003 letter, the veteran asked the QTC physician 
if he could come to the prison to perform the examination.  
The Board notes that the record does not contain documented 
efforts by the RO to reschedule a VA examination.  The 
veteran indicated that he still desired to see a VA physician 
in letters dated in November and December 2004.  In his Form 
9, received by VA in January 2005, the veteran again asked 
for a VA opinion.  In an April 2007 brief, the veteran's 
representative noted that the veteran had been released from 
prison in November 2005 and that no attempt had been made to 
schedule him for a VA examination despite his requests.

The U.S. Court of Appeals for Veterans Claims (Court) has 
recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  See E.g. Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for psychiatric examination).  Nevertheless, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  [Incarcerated veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  See Bolton, 8 Vet. App. at 191, quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As noted 
above, the record does not contain documented efforts by the 
RO to reschedule a VA examination while the veteran was 
incarcerated.  The Board regrets the delay and finds that a 
remand is necessary in order to schedule the veteran for a VA 
examination.  

Additionally, a VA examination is necessary pursuant to the 
provisions of 38 C.F.R. § 3.159(c)(4)(i).  The information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but there is (A) 
competent medical evidence of a current diagnosed disability 
(July 2004 private diagnosis of mild degenerative disc 
disease of the lower lumbar spine); (B) a back injury in 
service (a May 1980 in-service assessment of moderate 
paralumbar strain after lifting weights); and (C) evidence 
that indicates that the claimed disability may be associated 
with the established injury in service (the veteran and his 
sister in a November 2003 statement contend that he has 
experienced lower back pain since service).  38 C.F.R. § 
3.159(c)(4)(i).  Accordingly, in addition to the reasons for 
a remand as noted in the above paragraph, it is necessary to 
obtain a medical examination and opinion in order to decide 
the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request any medical 
treatment reports related to a ruptured 
disc in 1997 from the State of Georgia 
Department of Corrections.  Further, the 
AMC should ask the veteran for the names 
of the doctors or treatment facilities, 
including any VA facilities, that 
performed a CT scan of the veteran's back 
in 1987 in Rome, GA, if any.  Please 
document the attempts to obtain this 
information. 

2.  After the requested development is 
completed, the veteran should be scheduled 
for a VA examination.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examiner should 
review the veteran's service medical 
records (October 1977 to November 1980); 
private medical records from R.P.H. 
(December 1985 and October 1986); prison 
medical records (1992 to 2002; and June 
and July 2004); and the July 2004 private 
MRI from S.M.D.M.I.  The examination 
report must include responses to the each 
of the following items:

a.  Following a physical examination, 
state whether the veteran has a current 
low back disability, to include 
degenerative disc disease or degenerative 
joint disease of the spine.  Please 
document which regions of the spine are 
affected, if any.

b.  Based on a review of the claims 
folder and the examination findings, 
address the following matters - state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any identified low back 
disability is related to a disease or 
injury in service (December 1977 to 
December 1980) to include the assessment 
of moderate paralumbar strain in May 
1980.  (The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  In particular, please 
assess the likelihood that the assessment 
of moderate paralumbar strain in May 1980 
is related to the December 1985 R.P.H. 
diagnosis of herniated nucleus pulposus 
L4-5.  Please consider the December 1995 
R.P.H. medical record indicating that the 
veteran might have had an incident prior 
to 1995 while in jail that increased his 
back pain and the January 2001 prison 
medical record noting that the veteran 
had a second ruptured disc in March 1997.

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

4.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim of service connection for the 
residuals of a back injury, to include 
degenerative joint disease and 
degenerative disc disease, should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



